Appeals by the defendant from (1) a judgment of the Supreme Court, Nassau County (Ayres, J.), rendered June 11, 2007, convicting her of reckless endangerment in the second degree and reckless driving, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court imposed June 20, 2007.
Ordered that the judgment and the resentence are affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear *695the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Mastro, J.E, Rivera, Dickerson and Leventhal, JJ., concur.